         Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 1 of 6
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 22, 2021
                      UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

MARIE ENGLISH,                                  §
                                                §
             Plaintiff,                         §
VS.                                             §    CIVIL ACTION NO. 3:19-CV-347
                                                §
OCWEN LOAN SERVICING                            §
LLC,                                            §
                                                §
             Defendant.                         §

                                           ORDER

          In this dispute concerning a home-equity loan, the defendant has moved for

summary judgment on limitations. The court agrees that the plaintiff’s claims are

untimely and grants the motion. Dkt. 18.

          In 2004, Marie English1 applied for a loan to purchase residential property in

Galveston County. Dkt. 25 at 4. When English signed the loan, she believed it was

also secured by a second residential property which adjoined the first. See Dkt. 1-1 at

5. But she was mistaken. The defendant asserts, and English now does not dispute,

that the loan concerned only the first property. See Dkts. 18 at 9; 19-1 at 17–35; 25 at

5.



     1
      Another named plaintiff in this lawsuit is Jimmie English, Marie’s husband. As Jimmie
     died in 2017, the parties agree that he should be dismissed from this case. See Dkts. 18 at
     12–13; 25 at 8. The court so orders.
                                                1
      Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 2 of 6




       In 2010, PHH Mortgage Corporation became English’s loan servicer.2 Dkt. 25

at 5. According to English, questions soon arose about the taxes being paid out of her

escrow account. Dkt. 1-1 at 5. English alleges PHH was debiting her escrow account

for “tax disbursement,” yet public records failed to show any taxes being paid on the

second property. Dkt. 25 at 6. At some point, though she does not say when, English

noticed “anomalies in some of the accounting.” Dkt. 25 at 18. She “made inquiries,”

but “never received answers”―and took no legal action. Id.

       A year later, English began falling behind on her payments. Dkt. 19-1 at 43–46.

To avoid foreclosure, English accepted PHH’s offer to modify the loan. Id. at 148.

The loan-modification agreement added $80,000 to English’s principal. Id. at 40,

150. English asserts that PHH added this amount “without any explanation,” Dkt.

25 at 12, but she believed it was to cover the second property, which “was overlooked

by all parties during the original loan process.” Dkt. 1-1 at 7. At any rate, the loan-

modification agreement describes only one property. Dkt. 19-1 at 40. English made

the first payment on the modified loan, but ultimately defaulted. Id. at 43–46.

       Later that same year, 2011, the second property was sold at a tax auction. Id.

at 73–83. This surprised English, who thought PHH was paying the taxes on it. Yet




  2
   Ocwen Loan Servicing LLC became PHH Mortgage Corporation following a merger.
  Dkt. 18 at 7.
                                          2
      Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 3 of 6




records show that the Galveston County Tax Office received no tax payments for the

property from 2001 to 2012. See id. at 91–104. After the tax sale, Deutsche Bank,

which had been assigned the loan by English’s original mortgagor, acquired the

property by re-sale deed. Dkt. 25 at 6.

       Boiled down, English alleges three wrongful acts: (1) PHH failed to pay the

taxes on the second property; (2) PHH improperly increased English’s loan balance;

and (3) PHH and Deutsche Bank failed to deed the second property back to her after

the tax sale. English concedes that the events giving rise to her allegations occurred,

at the latest, in 2012. See Dkt. 19-1 at 187.

       It wasn’t until seven years later, in August 2019, that English sued PHH in

state court for conversion, breach of fiduciary duty, breach of contract, promissory

estoppel, fraud, negligence, intentional infliction of emotional distress, and

violations of the Texas Deceptive Trade Practices Act and the Texas Debt

Collections Act. PHH removed the case and moved for summary judgment.3

       In its motion, PHH attacks English’s claims on the merits, but also contends

they are barred by the two- and four-year statutes of limitations. To that defense,




  3
    The claims in this case arise under the substantive law of Texas, which the court
  faithfully applies. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (“Except in matters
  governed by the Federal Constitution or by acts of Congress, the law to be applied in any
  case is the law of the state.”).
                                                3
      Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 4 of 6




English responds with both the continuing-tort doctrine and the discovery rule. But

neither argument is persuasive.

       Starting with the continuing-tort doctrine, English asserts she has continued

to be “charged monthly mortgage payments over the contracted $955.73 per month

amount.” Dkt. 25 at 19. “Therefore,” English concludes, “these actions are still

injury[-]producing now.” Id. But, as the Supreme Court of Texas has held, “the fact

that damage may continue to occur for an extended period after accrual does not

prevent limitations from starting to run.” Exxon Mobile Corp. v. Rincones, 520 S.W.3d

572, 592 (Tex. 2017) (quoting Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826,

828 (Tex. 1990)). So English’s reliance on the continuing-tort doctrine is misplaced.

English’s claims accrued when PHH’s alleged wrongful acts first effected an

injury—at least seven years before she sued. See Murray, 800 S.W.2d at 828 (quoting

Moreno v. Sterling Drug, Inc., 787 S.W.2d 348, 351 (Tex. 1990)).

       English also invokes the discovery rule, under which a cause of action doesn’t

accrue “until the plaintiff knew, or exercising reasonable diligence, should have

known of the facts giving rise to the cause of action.” Comp. Assoc. Intern., Inc. v.

Altai, Inc., 918 S.W.2d 453, 455 (Tex. 1996).4 Texas courts limit the rule’s



  4
   In breach-of-fiduciary-duty cases specifically, “the statute of limitations does not begin
  to run until the claimant knew or should have known of the facts that in the exercise of
  reasonable diligence would have led to the discovery of the wrongful act.” Little v. Smith,
                                             4
     Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 5 of 6




application to “those cases where the nature of the injury incurred is inherently

undiscoverable and the evidence of injury is objectively verifiable.” Id. at 456.

English says she did not have knowledge of the events giving rise to her claims until

spring 2017, “with some information even now just coming to light.” Dkt. 25 at 2.

She also asserts that PHH was her fiduciary and failed to disclose to her the “relevant

facts,” including “the tax sale that took place in 2012.” Id. at 21.

      English may be right that she did not actually know of all the events until 2017,

but she fails to rebut PHH’s contention that she should have known much earlier.

Take, for instance, her complaints about over-charging her escrow account. English

does not dispute that she received annual escrow statements reflecting these charges.

Dkt. 26 at 13. So she should have known about the accounting discrepancies as early

as 2012.

      Take also her complaint about the tax sale of the second property. As PHH

points out, “[t]he sale of a property by local taxing authorities is not inherently

undiscoverable [because it’s] a matter of public record.” Dkt. 26 at 9. So even if

English did not have actual notice of the sale, the property’s re-sale deed was

recorded in the real-property records, giving her constructive notice. See TEX. PROP.

CODE § 13.002 (“An instrument that is properly recorded in the proper county is . . .



  943 S.W.2d 414, 420 (Tex. 1997).
                                           5
     Case 3:19-cv-00347 Document 31 Filed on 03/22/21 in TXSD Page 6 of 6




notice to all persons of the existence of the instrument . . . .”). By failing to rebut

PHH’s charge that she should have known what was going on with her property,

English has failed to show that her injuries were inherently undiscoverable―a

requirement for the discovery rule to apply. Altai, 918 S.W.2d at 455; see also HECI

Exploration Co. v. Neel, 982 S.W.2d 881, 886 (Tex. 1998).

                                      *    *   *

      Neither the continuing-tort doctrine nor the discovery rule can save English’s

claims from PHH’s limitations defense. Accordingly, the court grants PHH’s

motion for summary judgment (Dkt. 18) and dismisses all of English’s claims.

      Signed on Galveston Island on the 22nd day of March, 2021.


                                          ________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




                                           6
